Name: COMMISSION REGULATION (EC) No 358/95 of 21 February 1995 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  European Union law;  foodstuff
 Date Published: nan

 No L 41 /6 EN Official Journal of the European Communities 23 . 2. 95 COMMISSION REGULATION (EC) No 358/95 of 21 February 1995 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 3254/94 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 (1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 24 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 1995. For the Commission Mario MONTI Member of the Commission (') OJ No L 302, 19. 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993, p. 1 . (3) OJ No L 346, 31 . 12 . 1994, p. 1 . 23 . 2. 95 EN Official Journal of the European Communities No L 41 /7 ANNEX Description Amount of unit values per 100 kg Code a) ECU Ã ¶S DM Dkr Dr Pta CN code b) Fmk FF £ Irl Lit Fl Esc c) SKr Bfrs/Lfrs £ l I I 1.10 New potatoes a) 51,98 690,34 98,08 387,59 15 428,86 8 552,52 0701 90 51 b) 305,07 341,31 42,16 106 268,04 1 14,95 10 157,95 0701 90 59 c) 484,94 2 019,53 41,89 1.30 Onions (other than seed) a) 44,44 590,16 83,84 331,34 13 189,86 7 311,40 0703 10 19 b) 260,80 291,78 36,04 90 846,70 98,27 8 683,86 c) 414,57 1 726,46 35,81 I 1.40 Garlic a) 129,99 1 726,36 245,27 969,25 38 583,35 21 387,51 0703 20 00 b) 762,89 853,52 105,43 265 747,28 287,47 25 402,25 c) 1 212,70 5 050,29 104,75 1.50 Leeks a) 37,09 492,64 69,99 276,59 11 010,32 6 103,24 ex 0703 90 00 b) 217,70 243,56 30,09 75 834,86 82,03 7 248,90 c) 346,06 1 441,18 29,89 1.60 Cauliflowers a) 129,66 1 722,02 244,65 966,81 38 486,38 21 333,75 ex 0704 10 10 b) 760,98 851,37 105,16 265 079,36 286,75 25 338,41 ex 0704 10 90 c) 1 209,65 5 037,60 104,49 1.70 Brussels sprouts a) 53,71 713,33 101,34 400,49 15 942,58 8 837,28 0704 20 00 b) 315,23 352,67 43,56 109 806,34 118,78 10 496,17 I c) 501,09 2 086,77 43,28 1.80 White cabbages and red cabbages a) 49,34 655,24 93,09 367,88 14 644,23 8 117,58 0704 90 10 b) 289,55 323,95 40,02 100 863,79 109,11 9 641,37 c) 460,28 1 916,83 39,76 I 1.90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) a) . 79,26 1 052,66 149,55 591,01 23 526,51 13 041,20 ex 0704 90 90 b) 465,18 520,44 64,29 162 041,52 175,29 15 489,23 c) 739,45 3 079,46 63,87 I 1.100 Chinese cabbage a) 26,19 347,83 49,42 195,29 7 773,90 4 309,22 ex 0704 90 90 b) 153,71 171,97 21,24 53 543,62 57,92 5 118,13 c) 244,34 1 017,55 21 ,U I 1.110 Cabbage lettuce (head lettuce) a) 156,73 2 081,55 295,73 1 168,67 46 521,70 25 787,88 0705 11 10 b) 919,85 1 029,12 127,12 320 423,51 346,61 30 628,65 0705 1 1 90 c) 1 462,21 6 089,37 126,31 I 1.120 Endives a) 21,82 289,79 41,17 162,70 6 476,77 3 590,20 ex 0705 29 00 b) 128,06 143,27 17,70 44 609,46 48,26 4 264,13 c) 203,57 847,76 17,58 1.130 Carrots a) 58,11 771,73 109,64 433,28 17 247,76 9 560,77 ex 0706 10 00 b) 341,03 381,54 47,13 118 795,90 128,51 1 1 355,46 I c) 542,1 1 2 257,61 46,83 1.140 Radishes a) 73,11 971,01 137,95 545,16 21 701,59 12 029,61 ex 0706 90 90 b) 429,10 480,07 59,30 149 472,16 161,69 14 287,75 I c) 682,09 2 840,59 58,92 1.160 Peas (Pisum sativum) a) 291,70 3 874,15 550,40 2 175,11 86 585,56 47 996,07 0708 10 10 b) 1 712,02 1 915,39 236,60 596 368,00 645,1 1 57 005,63 \ 0708 10 90 c) 2 721,44 1 1 333,45 235,08 l No L 41 /8 EN Official Journal of the European Communities 23 . 2. 95 Description Amount of unit values per 100 kg Code a) ECU Ã ¶S DM Dkr Dr Pta CN code b) Fmk FF £ Irl Lit Fl Esc \ c) SKr Bfrs/Lfrs £ 1.170 Beans : 1.170.1 Beans (Vigna spp., Phaseolus spp.) a) 211,14 2 804,13 398,39 1 574,36 62 671,22 34 739,88 0708 20 10 b) 1 239,17 1 386,37 171,25 431 655,23 466,94 41 261,07 0708 20 90 c) 1 969,80 8 203,23 170,15 1.170.2 Beans (Phaseolus spp., vulgaris var. Com ­ pressus Savi) a) 256,50 3 406,60 483,98 1 912,61 76 136,13 42 203,74 0708 20 10 b) 1 505,41 1 684,23 208,04 524 396,30 567,26 50 126,00 0708 20 90 c) 2 393,01 9 965,69 206,71 1.180 Broad beans a) 92,83 1 232,88 175,16 692,19 27 554,45 15 273,97 ex 0708 90 00 b) 544,82 609,54 75,29 189 784,44 205,30 18 141,12 c) 866,05 3 606,69 74,81 1.190 Globe artichokes a) 152,09 2 019,97 286,98 1 134,10 45 145,46 25 025,01 0709 10 10 b) 892,64 998,68 123,36 310 944,51 336,36 29 722,57 c) 1 418,95 5 909,23 122,57 I 1.200 Asparagus : 1.200.1  green a) 472,04 6 269,20 890,67 3 519,80 140 114,07 77 667,96 ex 0709 20 00 b) 2 770,42 3 099,51 382,86 965 051,71 1 043,93 92 247,38 c) 4 403,87 18 339,96 380,41 1.200.2  other a) 166,42 2 210,24 314,01 1 240,92 49 397,95 27 382,25 ex 0709 20 00 b) 976,73 1 092,75 134,98 340 234,04 368,04 32 522,30 \ c) 1 552,61 6 465,85 134,12 I 1.210 Aubergines (eggplants) a) 153,40 2 037,36 289,45 1 143,86 45 534,21 25 240,50 0709 30 00 b) 900,33 1 007,28 124,42 313 622,10 339,26 29 978,51 \ c) 1 431,17 5 960,1 1 123,63 I 1.220 Ribbed celery (Apium graveolens var. dulce) a) 65,82 874,20 124,20 490,81 19 538,01 10 830,30 \ ex 0709 40 00 b) 386,32 432,21 53,39 134 570,31 145,57 12 863,31 \ c) 614,09 2 557,39 53,05 I 1.230 Chantarelles a) 963,14 12 791,56 1 817,31 7 181,72 285 885,96 158 472,17 0709 51 30 b) 5 652,71 6 324,18 781,18 1 969 072,31 2 130,02 188 219,71 \ c) 8 985,58 37 420,49 776,18 I 1.240 Sweet peppers a) 181,26 2 407,37 342,02 1 351,60 53 803,75 29 824,47 0709 60 10 b) 1 063,84 1 190,21 147,02 370 579,52 400,87 35 422,96 \ c) 1 691,09 7 042,54 146,08 I 1.250 Fennel a) 73,55 976,82 138,78 548,43 21 831,63 12 101,70 0709 90 50 b) 431,67 482,94 59,65 150 367,83 1 62,66 14 373,36 c) 686,18 2 857,61 59,27 I 1.270 Sweet potatoes, whole, fresh (intended for I 1 human consumption) a) 94,58 1 256,06 178,45 705,21 28 072,44 15 561,10 ex 0714 20 10 b) 555,07 621,00 76,71 193 352,17 209,16 18 482,15 c) 882,33 3 674,49 76,22 I 2.10 Chestnuts (Castanea spp.), fresh a) 83,78 1 112,69 158,08 624,71 24 868,17 13 784,91 ex 0802 40 00 b) 491,71 550,12 67,95 171 282,35 185,28 16 372,54 | c) 781,62 3 255,07 67,52 I 2.30 Pineapples, fresh a) 54,50 723,79 102,83 406,37 16 176,45 8 966,92 ex 0804 30 00 b) 319,85 357,84 44,20 111 417,14 120,52 10 650,14 | c) 508,44 2117,39 43,92 2.40 Avocados, fresh a) 107,13 1 422,76 202,13 798,80 31 798,07 17 626,29 ex 0804 40 10 b) 628,73 703,42 86,89 219 012,83 236,91 20 935,00 | ex 0804 40 90 c) 999,43 4 162,15 86,33 I \ No L 41 /923 . 2 . 95 | EN I Official Journal of the European Communities Description Amount of unit values per 100 kg Code CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 2.50 Guavas and mangoes, fresh ex 0804 50 00 a) b) c) 115,86 680,00 1 080,93 1 538,78 760,77 4 501,54 218,62 93,97 93,37 863,93 236 871,95 34 391,00 256,23 19 063,60 22 642,12 2.60 Sweet oranges, fresh : LI I I 2.60.1  Sanguines and semi-sanguines 0805 10 01 0805 10 11 0805 10 21 0805 10 32 0805 10 42 0805 10 51 a) b) c) 43,48 255,16 405,60 577,40 285,47 1 689,14 82.03 35,26 35.04 324,18 88 882,82 12 904,73 96,15 7 153,34 8 496,13 2.60.2  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates , Maltese, Shamoutis, Ovalis, Trovita and Hamlins 0805 10 05 0805 10 15 0805 10 25 0805 10 34 0805 10 44 0805 10 55 a) b) c) 32,93 193,27 307,22 437,35 216,23 1 279,42 62,13 26,71 26,54 245,54 67 323,08 9 774,51 72,83 5 418,20 6 435,28 2.60.3  Others 0805 10 09 0805 10 19 0805 10 29 0805 10 36 0805 10 46 0805 10 59 a) b) c) 22,94 134,64 214,02 304,67 150,63 891,28 43,28 18,61 18,49 171,05 46 899,22 6 809,21 50,73 3 774,48 4 483,00 2.70 Mandarins (including tangerines and satsu ­ mas), fresh ; clementines, wilkings and similar citrus hybrids, fresh : 2.70.1  Clementines ex 0805 20 1 1 ex 0805 20 21 ex 0805 20 31 a) b) c) 80,83 474,37 754,05 1 073,45 530,71 3 140,27 152,51 65,56 65,14 602,68 165 241,26 23 991,07 178,75 13 298,72 15 795,08 2.70.2  Monreales and Satsumas ex 0805 20 13 ex 0805 20 23 ex 0805 20 33 a) b) c) 5,21 30,58 48,61 69,19 34,21 202,42 9,83 4,23 4,20 38,85 10 651,48 1 546,47 11,52 857,24 1 018,15 2.70.3  Mandarines and wilkings ex 0805 20 15 ex 0805 20 25 ex 0805 20 35 a) b) c) 50,74 297,80 473,38 673,88 333,17 1 971,38 95,74 41,15 40,89 378,35 103 734,38 15 061,00 112,21 8 348,61 9 915,76 2.70.4  Tangerines and others ex 0805 20 17 ex 0805 20 19 ex 0805 20 27 ex 0805 20 29 ex 0805 20 37 ex 0805 20 39 a) b) c) 52,92 310,61 493,75 702,89 347,51 2 056,24 99,86 42,93 42,65 394,63 108 199,82 15 709,33 117,04 8 707,99 10 342,61 2.80 Lemons (Citrus limon, Citrus limonum), fresh ex 0805 30 20 ex 0805 30 30 ex 0805 30 40 a) b) c) 33,29 195,38 310,57 442,12 218,59 1 293,39 62,81 27,00 26,83 248,23 68 058,46 9 881,28 73,62 5 477,39 6 505,57 2.85 Limes (Citrus aurantifolia), fresh ex 0805 30 90 a) b) c) 139,64 819,55 1 302,77 1 854,58 916,91 5 425,39 263,48 113,26 112,53 1 041,24 285 484,82 41 449,01 308,82 22 976,00 27 288,93 No L 41 / 10 I EN I Official Journal of the European Communities 23 . 2 . 95 Description Amount of unit values per 100 kg Code CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 2.90 2.90.1 Grapefruit, fresh :  white ex 0805 40 10 ex 0805 40 90 a) b) c) 34,09 200,10 318,07 452,80 223,86 1 324,62 64,33 27,65 27,48 254,22 69 701,57 10 119,84 75,40 5 609,63 6 662,63 2.90.2  pink ex 0805 40 10 ex 0805 40 90 a) b) c) 44,70 262,32 416,98 593,60 293,48 1 736,52 84,33 36,25 36,02 333,27 91 375,80 13 266,68 98,84 7 353,98 8 734,43 2.100 Table grapes 0806 10 21 0806 10 29 0806 10 30 0806 10 61 0806 10 69 a) b) c) 139,08 816,24 1 297,50 1 847,07 913,20 5 403,43 262,42 112,80 112,08 1 037,02 284 329,31 41 281,24 307,57 22 883,00 27178,47 2.110 Water melons 0807 10 10 a) b) c) 57,47 337,30 536,18 763,29 377,37 2 232,93 108,44 46,61 46,32 428,54 117 497,28 17 059,21 127,10 9 456,25 11 231,33 2.120 Melons (other than water melons) : L \ 2.120.1  Amarillo, Cuper, Honey Dew (including Cantalene), Onteniente, Piel de Sapo (in ­ cluding Verde Liso), Rochet, Tendrai, Futuro ex 0807 10 90 a) b) c) 47,39 278,13 442,12 629,39 311,17 1 841,22 89,42 38,44 38,19 353,37 96 885,13 14 066,57 104,80 7 797,38 9 261,06 2.120.2  other ex 0807 10 90 a) b) c) 158,49 930,20 1 478,65 2 104,95 1 040,69 6 157,83 299,05 128,55 127,73 1 181,81 324 026,00 47 044,73 350,51 26 077,81 30 973,00 2.130 Apples 0808 10 10 0808 10 51 0808 10 53 0808 10 59 0808 10 61 0808 10 63 0808 10 69 a) b) c) 60,59 355,60 565,26 804,69 397,84 2 354,04 114,32 49,14 48,83 451,79 123 869,97 17 984,45 133,99 9 969,13 1 1 840,48 2.140 Pears I \ \ l \ 2.140.1 Pears  Nashi (Pyrus pyrifolia) 0808 20 10 0808 20 31 0808 20 37 0808 20 41 a) b) c) 282,00 1 655,10 2 630,95 3 745,33 1 851,70 10 956,62 532,10 228,73 227,26 2 102,79 576 538,87 83 706,61 623,66 46 400,21 55 110,20 2.140.2 Other 0808 20 10 0808 20 31 0808 20 37 0808 20 41 a) b) c) 76,11 446,68 710,05 1 010,80 499,74 2 956,99 143,61 61,73 61,33 567,50 155 597,48 22 590,91 168,32 12 522,58 14 873,25 2.150 Apricots 0809 10 10 0809 10 50 a) b) c) 254,19 1 491,86 2 371,48 3 375,95 1 669,08 9 876,03 479,63 206,17 204,85 1 895,40 519 678,36 75 451,14 562,16 41 824,04 49 675,02 2.160 Cherries 0809 20 1 1 0809 20 19 0809 20 21 0809 20 29 0809 20 71 0809 20 79 a) b) c) 87,78 515,18 818,94 1 165,81 576,38 3 410,48 165,63 71,20 70,74 654,54 179 460,07 26 055,47 194,13 14 443,06 17 154,23 23 . 2. 95 1 EN I Official Journal of the European Communities No L 41 /11 Description Amount of unit values per 100 kg Code I a) ECU Ã ¶S DM Dkr Dr Pta CN code b) Fmk FF £ Irl Lit Fl Esc I c) SKr Bfrs/Lfrs £ 2.170 Peaches a) 104,93 1 393,59 197,99 782,42 31 146,15 17 264,92 ex 0809 30 19 b) 615,84 688,99 85,11 214 522,65 232,06 20 505,79 ex 0809 30 59 c) 978,94 4 076,81 84,56 2.180 Nectarines a) 89,00 1 182,00 167,93 663,62 26 417,13 14 643,53 ex 0809 30 1 1 b) 522,34 584,38 72,18 181 951,00 196,82 17 392,33 ex 0809 30 51 c) 830,31 3 457,82 71,72 2.190 Plums a) 120,48 1 600,1 1 227,33 898,37 35 761,72 19 823,42 0809 40 10 b) 707,10 791,10 97,72 246 312,93 266,45 23 544,56 0809 40 40 c) 1 124,01 4 680,96 97,09 2.200 Strawberries a) 273,35 3 630,34 515,77 2 038,22 81 136,47 44 975,53 0810 10 10 b) 1 604,28 1 794,85 221,71 558 836,76 604,52 53 418,10 0810 10 90 c) 2 550,17 10 620,20 220,29 I 2.205 Raspberries a) 1 426,15 18 940,86 2 690,95 10 634,20 423 320,24 234 654,67 0810 20 10 b) 8 370,14 9 364,41 1 156,72 2 915 666,71 3 153,99 278 702,79 \ c) 13 305,22 55 409,69 1 149,32 \ 2.210 Fruit of the species Vaccinium myrtillus a) 194,02 2 576,80 366,09 1 446,72 57 590,37 31 923,47 0810 40 30 b) 1 138,71 1 273,98 157,37 396 660,31 429,08 37 915,97 I c) 1 810,10 7 538,18 156,36 I 2.220 Kiwi fruit (Actinidia chinensis Planch.) a) 73,04 970,05 137,82 544,63 21 680,24 12 017,78 0810 90 10 b) 428,67 479,60 59,24 149 325,17 161,53 14 273,70 c) 681,42 2 837,79 58,86 2.230 Pomegranates a) 92,50 1 228,50 174,53 689,73 27 456,50 15 219,67 ex 0810 90 85 b) 542,89 607,37 75,02 189 109,77 204,57 18 076,63 I c) 862,98 3 593,87 74,54 I 2.240 Khakis (including Sharon fruit) a) 45,33 601,98 85,52 337,98 13 453,95 7 457,79 ex 0810 90 85 b) 266,02 297,62 36,76 92 665,63 100,24 8 857,72 l c) 422,87 1 761,03 36,53 2.250 Lychees a) 212,98 2 828,56 401,86 1 588,07 63 217,12 35 042,48 ex 0810 90 30 b) 1 249,97 1 398,45 172,74 435 415,14 471,01 41 620,47 c) 1 986,95 8 274,68 171,63